        Case 2:20-cv-00163-JDW Document 21 Filed 03/12/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JACOVETTI LAW, P.C., et al.,                       Case No. 2:20-cv-00163-JDW

               Plaintiffs,

       v.

JAMES EVERETT SHELTON, et al.,

               Defendants.


                                            ORDER

       AND NOW, this 12th day of March, 2020, upon consideration of Plaintiff’s Second

Motion for an Extension of Time to File a Response Thereto (ECF No. 15), it is ORDERED

that the Motion is DENIED.

       It is FURTHER ORDERED that, upon consideration of Defendants’ Motion for

Sanctions (ECF No. 17), for the reasons stated in open court, the Motion is DENIED.

       It is FURTHER ORDERED that Defendants shall submit a memorandum in opposition

to the Counter Motion to Reopen and Amend (ECF No. 19) by March 20, 2020. Plaintiffs shall

file any Reply to this Opposition no later than seven (7) days after the previous filing.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
